DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 6/13/2022, in which claims 5 – 6 and 10 was amended, and claims 5 –11 was presented for examination.
3.	Claims 5 – 11 are now pending in the application.

Response to Arguments
4.	Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive (see Remarks below).

Remarks
5.1	As per amended claim 5, applicant argues in substance in pages 7 - 9 that Bakalash et al (US 2010/0042645 A1) and Cai et al (US 8,521,774 B1), alone, or in combination does not disclose performing a pre-calculation query to obtain a desired pre-calculation query result, after the step of generating said matched pre-calculation dimension combination.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that combine teaching of Bakalash et al (US 2010/0042645 A1) and Cai et al (US 8,521,774 B1), disclose all the features of claim 5 including the feature of performing a pre-calculation query to obtain a desired pre-calculation query result, after the step of generating said matched pre-calculation dimension combination (see Bakalash; para.[0008], para.[0114], and para.[0280]).
	Bakalash discloses OLAP analysis system  that includes data aggregation module with multi-dimensional datastore. The aggregation engine performs data aggregation operation on loaded data (see abstract). The key performance metric are used to evaluate  data in a domain. The metrics may be pre-calculated  and stored in database or may be generated on demand during execution of the query (see para.[0008], para.[0114], and para.[0124]).
	In this instance, the disclosure of Bakalash as explained above discloses two methods for generating pre-calculated dataset by initially generating the pre-calculated dataset and storing it in database or generating it on the fly during execution of the query. The process of generating pre-calculated data dimension and stored in database is amount to “performing a pre-calculation query to obtain a desired pre-calculation query result, after the step of generating said matched pre-calculation dimension combination” as claimed.
5.2	As per amended claim 6, applicant argues in substance in pages 9 - 10 that Bakalash et al (US 2010/0042645 A1) and Cai et al (US 8,521,774 B1), alone, or in combination does not disclose performing another pre-calculation query to obtain a second desired pre-calculation query result, after the step of selecting said second optimal pre-calculation dimension combination and according to said second optimal pre-calculation dimension combination.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that combine teaching of Bakalash et al (US 2010/0042645 A1) and Cai et al (US 8,521,774 B1), disclose all the features of claim 6 including the feature of performing another pre-calculation query to obtain a second desired pre-calculation query result, after the step of selecting said second optimal pre-calculation dimension combination and according to said second optimal pre-calculation dimension combination (see Bakalash; para.[0008], para.[0114], and para.[0280).
	Cai discloses dynamic generation of pre-aggregated dataset.  The pre-aggregated dataset  is generated based on multi-dimensional dataset. A second request is received to generate pre-aggregated dataset, the system  determines whether the pre-aggregated dataset will improve the performance of the system by generating a benefit score  of the pre-aggregated dataset, if generating pre-aggregated dataset improves the system performance, the pre-aggregated dataset is generated (col.17 lines 56 – 63).  The pre-aggregated  of the multi-dimensional dataset are stored in pre-aggregated  data store (see col.17 lines 23 – 28). A benefit score is computed for the pre-aggregated data store.  The benefit score represents potential benefit of the  aggregated dataset in comparison to cost. The benefit score is updated each time a new query is received (see col.18 lines 4 – 22). 
	Cai discloses storing of pre-aggregated dataset in datastore and updating the benefit score based on each query. 
5.3	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bakalash et al (US 2010/0042645 A1), in view of Cai et al (US 8,521,774 B1).
As per claim 5, Bakalash et al (US 2010/0042645 A1) discloses,
An online analytical processing (OLAP) method (para.[0131]; “Aggregation Server of the present invention having an integrated aggregation engine” and para.[0132]; “a configuration manager for managing the operation of the input analyzer and the aggregation client interface”).
comprising the steps of: receiving a query statement input (para.[0240]; “the query handler receives the SQL statement”).
performing statistical analysis on said query statement so as to determine a pre-calculation dimension combination being comprised of query statement dimension (para.[0054]; “database routines are run to pre-aggregate the data within the RDBMS” and para.[0133]; “Query Directed Roll-up (QDR) aggregation management module being provided for receiving database (DB) requests from OLAP client machines (via the aggregation client interface) and managing the operation of the aggregation”).
judging whether said pre-calculation dimension combination exists among a plurality of pre-stored pre-calculation dimension combinations (para.[0081]; “On-the-fly aggregation is used in the case the required aggregated data does not exist in the summary tables” and para.[0183]; “Requests are queued and served one by one. If the required data is already pre-calculated, then it is retrieved by the storage management module and returned to the client. Otherwise, the required data is calculated "on-the-fly" by the aggregation management module, and the result moved out to the client, while simultaneously stored by the storage management module”).
storing said matched pre-calculation dimension combination with said plurality of pre-stored pre-calculation dimension combinations (para.[0028]; “the results of the pre-aggregations are stored in the neighboring parts of the MDDB”).
performing a pre-calculation query to obtain a desired pre-calculation query result, after the step of generating said matched pre-calculation dimension combination and according to said matched pre-calculation dimension combination (para.[0008]; “metrics may be obtained from the transactional databases pre-calculated and stored in the database, or generated on demand during the query process” and para.[0114]; “integrated aggregation module that carries out full pre-aggregation and/or "on-the-fly" aggregation processes” and para.[0230]; “MDD Aggregation Module that stores atomic data and aggregated data in a MDDB”).
and said plurality of pre-stored pre-calculation dimension combinations matching subsequent pre-calculation dimension combinations (para.[0008]; “metrics may be obtained from the transactional databases pre-calculated and stored in the database, or generated on demand during the query process” and para.[0183]; “If the required data is already pre-calculated, then it is retrieved by the storage management module and returned to the client).
	Bakalash does not specifically disclose generating an optimal dimension combination having first dimension combination sequence, said optimal dimension combination  and said first dimension combination sequence corresponding to said query statement if no pre-stored pre-calculation dimension combination matches said pre-calculation dimension combination, generating an optimal combination sequence corresponding to said first dimension combination sequence of said optimal dimension combination, generating a matched pre-calculation dimension combination according to said query statement, said optimal dimension 9combination and said optimal combination sequence, monitoring a frequency of matching each of said matched pre-calculation dimension combination and said plurality of pre-stored pre-calculation dimensions within a preset time period with said desired pre-calculation query result and deleting any of said matched pre-calculation dimension combination and said plurality of pre-stored pre-calculation dimension combinations, when said frequency of matching is lower than a preset threshold in said preset time period.
	However, Cai et al (US 8,521,774 B1) in an analogous art discloses,
generating an optimal dimension combination having first dimension combination sequence, said optimal dimension combination  and said first dimension combination sequence corresponding to said query statement if no pre-stored pre-calculation dimension combination matches said pre-calculation dimension combination (col.21 lines 1 – 2 and col.22 lines 1 – 4; “dynamically generating optimized datasets (e.g., a pre-aggregated dataset or datasets optimized in another manner (e.g., reorganizing a subset of the multidimensional dataset) to enable efficient response to particular types of data requests) and responding to received data requests”).
generating an optimal combination sequence corresponding to said first dimension combination sequence of said optimal dimension combination (col.24 lines 16 – 17; “dynamic aggregator can also determine an optimal configuration
for the pre-aggregated dataset before it is generated”).
generating a matched pre-calculation dimension combination according to said query statement, said optimal dimension 9combination and said optimal combination sequence (col.22 lines 5 – 11; “requests received from user devices (e.g., submitted through an advertising management user interface) are monitored (502). Each data request specifying a respective type of aggregated data (e.g., an advertising performance metric) being requested and one or more respective criteria for selecting data from a multidimensional dataset”).
monitoring a frequency of matching each of said matched pre-calculation dimension combination and said plurality of pre-stored pre-calculation dimensions within a preset time period with said desired pre-calculation query result  (abstract; “benefit score of each pre-aggregated dataset can be based on the recorded latencies and query count for the pre-aggregated dataset”, col.17 lines 58 – 60; “monitors the potential benefit of the pre-aggregated datasets over a period of time”, col.20 lines 35 – 36; “updating the benefit score based on an increase query count associated with the pre-aggregated dataset” and col.22 lines 22 – 25; “A respective request count is maintained for each of the optimized datasets (506). The respective count tallies the received data requests for which each of the optimized datasets”).
and deleting any of said matched pre-calculation dimension combination and said plurality of pre-stored pre-calculation dimension combinations, when said frequency of matching is lower than a preset threshold in said preset time period (col.18 lines 48 – 63; “dynamic aggregator 324 can decide whether to discard an existing pre-aggregated dataset in the aggregate 60 table 322 or split the existing pre-aggregated data table into additional, smaller pre-aggregated datasets when the cost of maintaining the existing pre-aggregated dataset outweighs the benefit of the existing pre-aggregated dataset” and col.23 lines 5 – 9; “If it is determined that the decreased benefit score is below the pre-determined threshold value, optionally, the respective optimized dataset can be discarded upon such determination (540). Otherwise, the respective optimized dataset can be maintained”).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dynamic aggregator monitor of the system of Cai into aggregating of data element in a multi-dimensional database of the system of Bakalash for calculating a benefit score for aggregated data in order to determine whether the aggregated data improve the performance of the system.

As per claim 6, the rejection of claim 5 is incorporated and further 
Bakalash et al (US 2010/0042645 A1) discloses, 
said matched pre-calculation dimension combination being a first optimal pre- calculation dimension combination, wherein the step of judging whether said pre- calculation dimension combination exists among said plurality of pre-stored pre- calculation dimension combinations (para.[0081]; “On-the-fly aggregation is used in the case the required aggregated data does not exist in the summary tables” and para.[0183]; “Requests are queued and served one by one. If the required data is already pre-calculated, then it is retrieved by the storage management module and returned to the client. Otherwise, the required data is calculated "on-the-fly" by the aggregation management module, and the result moved out to the client, while simultaneously stored by the storage management module”).
comprises the steps of: selecting a second optimal pre-calculation dimension combination among said pre-stored pre-calculation dimension combinations, if no pre-stored pre- calculation dimension combination matches said pre-calculation dimension combination, wherein said second optimal pre-calculation dimension combination is comprised of at least one query statement dimensions of said plurality of query statement dimensions (para.[0183]; “If the required data is already pre-calculated, then it is retrieved by the storage management module and returned to the client. Otherwise, the required data is calculated "on-the-fly" by the aggregation management module, and the result moved out to the client, while simultaneously stored by the storage management module”).
performing another pre-calculation query to obtain a second desired pre-calculation query result, after the step of selecting said second optimal pre-calculation dimension combination and according to said second optimal pre-calculation dimension combination (para.[0008]; “metrics may be obtained from the transactional databases pre-calculated and stored in the database, or generated on demand during the query process”, para.[0054]; “database routines are run to pre-aggregate the data within the RDBMS” and para.[0133]; “Query Directed Roll-up (QDR) aggregation management module being provided for receiving database (DB) requests from OLAP client machines (via the aggregation client interface) and managing the operation of the aggregation”, where generating pre-calculated  metrics on fly or on demand is “performing another pre-calculation query to obtain a second desired pre-calculation query result, after the step of selecting said second optimal pre-calculation dimension combination” as claimed). 
and said plurality of pre-stored pre-calculation dimension combinations matching subsequent pre-calculation dimension combinations (para.[0008]; “metrics may be obtained from the transactional databases pre-calculated and stored in the database”). 
and performing an aggregation operation of said second optimal pre-calculation dimension combination so as to obtain a desired query result (para.[0183]; “If the required data is already pre-calculated, then it is retrieved by the storage management module and returned to the client. Otherwise, the required data is calculated "on-the-fly" by the aggregation management module, and the result moved out to the client, while simultaneously stored by the storage management module”, para.[0114]; “integrated aggregation module that carries out full pre-aggregation and/or "on-the-fly" aggregation processes” and para.[0230]; “MDD Aggregation Module that stores atomic data and aggregated data in a MDDB”).

As per claim 7, the rejection of claim 5 is incorporated and further 
Bakalash et al (US 2010/0042645 A1) discloses, 
wherein; the step of performing statistical analysis on said query statement comprises the steps of: performing statistical analysis on data tables, dimensions, measurements, and filter conditions used in said query statement (para.[0234]; “query handler of the DBMS forwards requests that involve data stored in the MDD of the MDD Aggregation module to the SQL hander of the MDD Aggregation module for servicing. Each request specifies a set of n-dimensions. The SQL handler of the MDD Aggregation Module extracts this set of dimensions and operates cooperatively with the MDD handler to address the MDDB using the set of dimensions, retrieve the addressed data from the MDDB, and return the results to the user via the query handler of the DBMS”).  
.  
As per claim 8, the rejection of claim 7 is incorporated and further 
Bakalash et al (US 2010/0042645 A1) discloses, 
wherein the step of judging whether said first pre-calculation dimension combination exists among pre-stored pre-calculation dimension combinations (para.[0081]; “On-the-fly aggregation is used in the case the required aggregated data does not exist in the summary tables” and para.[0183]; “Requests are queued and served one by one. If the required data is already pre-calculated, then it is retrieved by the storage management module and returned to the client. Otherwise, the required data is calculated "on-the-fly" by the aggregation management module, and the result moved out to the client, while simultaneously stored by the storage management module”)., 
further comprises  the steps of: reading data corresponding to said query statement directly from source data (para.[0183]; “the required data is calculated "on-the-fly" by the aggregation management module”).
if no pre-stored pre-calculation dimension combination matches of said second optimal pre-calculation dimension combinations and performing an aggregation calculation and filtering of said data corresponding to said query statement directly from said source data to obtain a said desired query result  (para.[0183]; “the required data is calculated "on-the-fly" by the aggregation management module, and the result moved out to the client, while simultaneously stored by the storage management module”).  

As per claim 9, the rejection of claim 5 is incorporated and further 
Bakalash et al (US 2010/0042645 A1) discloses, 
wherein said preset time period comprises one month (para.[0029]; “summary tables are generated over the "time" dimension storing aggregated data for "month", "quarter" and "year" time periods”).  

As per claim 10, the rejection of claim 5 is incorporated and further 
Bakalash et al (US 2010/0042645 A1) discloses, 
wherein said preset time period comprises one year (para.[0029]: “summary tables are generated over the "time" dimension storing aggregated data for "month", "quarter" and "year" time periods”).

As per claim 11, the rejection of claim 5 is incorporated and further 
Cai et al (US 8,521,774 B1) discloses, 
further comprising the step of: moving said any of said matched pre-calculation dimension combination and said plurality of pre-stored pre-calculation dimension combinations to another storage device, when said frequency of matching is lower than a preset threshold within said preset time period (col.18 lines 58 – 61; “dynamic aggregator 324 can decide whether to discard an existing pre-aggregated dataset in the aggregate 60 table 322 or split the existing pre-aggregated data table into
additional, smaller pre-aggregated datasets”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dynamic aggregator monitor of the system of Cai into aggregating of data element in a multi-dimensional database of the system of Bakalash for calculating a benefit score for aggregated data in order to determine whether the aggregated data improve the performance of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



6/30/2022